Citation Nr: 1128901	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar strain. 


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, with subsequent periods of active duty for training (ACDUTRA) in March 1997 and October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied an increased rating for the Veteran's service-connected lumbar strain.  


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's lumbar strain has been productive of subjective complaints of pain, decreased motion, and spasms; objective findings include flexion greater than 30 degrees, with no evidence of favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 4 weeks, requiring hospitalization or bedrest as prescribed by a physician are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237, 5243 (2010).




(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and identified VA and private treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Next, specific VA medical opinions pertinent to the issue on appeal were obtained in June 2006, April 2009, and April 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Board recognizes that the Veteran's last VA examination is now over a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar strain since the April 2010 VA examination.  No statements have been made to the contrary.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court of Appeals for Veterans Claims (Court) has held that the RO must analyze any evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Historically, service connection for the Veteran's lumbar strain was established in a rating decision of November 2004, with an effective date of June 9, 2004, and rated as 20 percent disabling.  In April 2006, he requested an increased rating and the 20 percent rating was continued in an August 2006 rating decision.  The Veteran appealed. 

The Veteran's service-connected lumbar strain has been rated by the RO under the provisions of Diagnostic Code 5237 for lumbosacral strain.   

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Further, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

The Board has reviewed the evidence of record and finds that the weight of evidence does not support the next-higher 20 percent rating.  

As previously mentioned, the Veteran underwent a VA examination in June 2006, at which time he was diagnosed with lumbosacral strain/myositis.  Subjectively, the Veteran complained of lumbosacral pain which radiated into his bilateral lower extremities.  He further reported flare-ups of pain on a weekly basis that lasted 2 to 4 hours, but denied any additional limitation of motion during these flare-ups.  Objective examination revealed forward flexion limited to 40 degrees, with pain from 10 to 40 degrees; extension limited to 15 degrees, with pain from 10 to 15 degrees; lateral flexion limited to 10 degrees, with pain from zero to 10 degrees, bilaterally; and lateral rotation limited to 10 degrees, with pain from zero to 10 degrees, bilaterally.  The Veteran was unable to repetitively perform thoracolumbar flexion while in the standing position due to pain and exquisite tenderness upon palpation of the affected area.  There were also spasms palpated at the paravertebral muscles of the lumbosacral spine.  Although there was no evidence of ankylosis, scoliosis, or abnormal kyphosis, there was reverse lordosis noted in the lumbosacral spine.  The Veteran denied being hospitalized or prescribed bed rest for intervertebral disc syndrome in the past year.  X-rays revealed minimal spur formation in the lumbosacral spine with lumbosacral straightening secondary to spasm.  

The Veteran was afforded his next VA spine examination in April 2009, at which time he was diagnosed with lumbar strain, lumbar bulging discs, and bilateral L5 radiculopathy.  He complained of sharp, chronic low back pain, fatigue, decreased motion, stiffness, and spasms.  He also reported experiencing severe, weekly spinal flare-ups which lasted hours and caused additional loss of motion and ambulation.  Upon objective examination, there was no evidence of gibbus, kyphosis, list, flattening, lordosis, scoliosis, reverse lordosis, or ankylosis.  Range of motion testing revealed forward flexion limited to 46 degrees; extension limited to 15 degrees; lateral flexion limited to 21 degrees, bilaterally; and lateral rotation limited to 26 degrees, bilaterally.  In addition, there was objective evidence of pain on active range of motion as well as objective evidence of pain following repetitive motion; however, there was no additional limitation following three repetitions of range of motion.  There was no vertebral fracture.  Furthermore, the examiner indicated that there were incapacitating episodes due to intervertebral disc syndrome, although he did not mention the frequency of these episodes.  

The Veteran was afforded his most recent VA spine examination in April 2010, at which time he was diagnosed with lumbar strain and lumbar bulging discs.  He reported daily, stabbing pain in the lumbar region, decreased motion, and spasms.  He denied a history of fatigue, stiffness, weakness, and radiating pain.  He also denied any spinal flare-ups and incapacitating episodes of spine disease.  Upon objective physical examination, there was no evidence of gibbus, kyphosis, list, flattening, lordosis, scoliosis, lordosis, and ankylosis.  Muscle spasm, pain, and tenderness were additionally noted.  Range of motion testing revealed forward flexion limited to 45 degrees; extension limited to 15 degrees; lateral flexion limited to 25 degrees, bilaterally; and lateral rotation limited to 30 degrees, bilaterally.  In addition, there was objective evidence of pain on active range of motion as well as objective evidence of pain following repetitive motion; however, there was no additional limitation following three repetitions of range of motion.  

Private treatment records show ongoing treatment for chronic back pain, muscle spasm.  VA treatment records similarly reveal continuing treatment for chronic low back pain, with radiation of pain into the bilateral lower extremities.  Neither set of records include any range of motion studies or findings of ankylosis.   There are also findings of physician prescribed bedrest.  

Based on the foregoing, a higher (40 percent) rating is not warranted for limitation of motion as objective evidence of flexion was greater than 30 degrees during the entire period on appeal.  The evidence also fails to indicate favorable ankylosis of the entire thoracolumbar spine.  Further, although the April 2009 examination report indicated that there were incapacitating episodes due to intervertebral disc syndrome, it did not mention the frequency of these episodes or whether hospitalization or bed rest was required in response to these episodes.  More importantly, these episodes are not referenced in any other treatment documents of record, and the Veteran expressly denied a history of any such episodes at the time of his April 2010 VA spine examination.  There is simply no objective medical evidence that the Veteran's low back disability has resulted in incapacitating episodes having a total duration of at least 4 weeks.  The weight of the evidence does not support a higher rating for intervertebral disc syndrome or under the General Rating Formula for Diseases and Injuries of the Spine. 

Regarding the DeLuca provisions, the Board acknowledges that the June 2006 VA spine examination report revealed forward flexion limited to 40 degrees, with pain from 10 to 40 degrees.  However, subsequent VA spine examination reports indicated that the Veteran's forward flexion was limited to approximately 45 degrees, with objective evidence of pain on active range of motion as well as objective evidence of pain following repetitive motion.  These examiners explicitly indicated that there was no additional limitation after repetitive range of motion testing.  The range of motion findings recorded by the these examiners expressly indicated the point at which the Veteran performance of forward flexion of the lumbar spine was adversely effected as a result of pain.  Contemporaneous private and VA treatment records do not include findings to the contrary.  Thus, although there was evidence of pain upon movement, the Board finds that the totality of the evidence fails to support the assignment of a rating greater than 20 percent based on associated functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).    

With respect to associated objective neurologic abnormalities, the Board acknowledges that the Veteran has consistently been diagnosed with bilateral L5 radiculopathy by his VA examiners.  However, a review of the record shows that the AOJ has also expressly considered the question of entitlement to neuropathy (lumbar radiculopathy) of the lower extremities.  Entitlement to service connection for left lumbar radiculopathy was denied on a de novo basis in December 2008.  The December 2008 decision also denied service connection for erectile dysfunction as secondary to low back disability.  The RO also denied a reopening of claim for service connection for neuropathy of the right lower extremity in August 2008.  The Veteran did not appeal either decision.  

The Board has also considered the Veteran's statements regarding back pain.   The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, low back pathology is not the type of disorder that a lay person can provide competent evidence on the degree of severity.  

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied as to the low back disability. 

Next, the Board will consider whether referral for an extraschedular rating is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidence reflects that the Veteran retired from his occupation as a postal working in May 2008 because he was eligible by age or duration of work.  Moreover, the rating criteria reasonably describe his disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 (2010) is not warranted.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, the Board notes that his claim for individual unemployability was denied in a December 2008 rating decision which the Veteran did not appeal.  The essential facts of the Veteran's claim have not changed since that time.  Moreover, at the time of a December 2008 VA examination, the Veteran reported that he was retired based on age or duration of work.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

A rating in excess of 20 percent for lumbar strain is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


